First Quarter 2011 Business Review Jonathan W. Painter, President & CEO Thomas M. O’Brien, Executive Vice President & CFO © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Forward-Looking Statements The following constitutes a “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This presentation contains forward-looking statements that involve a number of risks and uncertainties, including forward-looking statements about our expected future financial and operating performance, demand for our products, and industry and economic outlook. Important factors that could cause actual results to differ materially from those indicated by such statements are set forth under the heading “Risk Factors” in Kadant’s annual report on Form 10-K for the period ended January 1, 2011. These include risks and uncertainties relating to our dependence on the pulp and paper industry; significance of sales and operation of manufacturing facilities in China; our ability to expand capacity in China to meet demand; commodity and component price increases or shortages; international sales and operations; competition; soundness of suppliers and customers; our effective tax rate; future restructurings; soundness of financial institutions; our debt obligations; restrictions in our credit agreement; litigation and warranty costs related to our discontinued operation; our acquisition strategy; protection of patents and proprietary rights; fluctuations in our share price; and anti-takeover provisions. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. 2 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. A reconciliation of those numbers to the most directly comparable U.S. GAAP financial measures is shown in our 2011 first quarter earnings press release issued April 27, 2011, which is available in the Investors section of our website at www.kadant.com under the heading Investors News. 3 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Financial Classifications All geographic revenues and bookings data are attributed to regions based on selling locations. For North America and China, this also approximates revenues and bookings based on where the equipment is shipped to and installed. Our European geographic data, however, includes revenues and bookings that may be shipped to and installed outside Europe, including South America, Africa, the Middle East, and certain countries in Asia (excluding China). Prior period amounts for Parts and Consumables revenues and bookings have been reclassified to include amounts from our “other” category within the Papermaking Systems segment and Fiber-based products. Our Accessories product line is now being reported as Doctoring. 4 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Business Review Jonathan W. Painter President & CEO 5 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Q1 2011 Financial Highlights: Revenues •$71.7 million, up 17% compared to Q1 2010 •All product lines saw increases compared to Q1 2010 –Stock-Preparation up 31% –Fluid-Handling up 13% –Doctoring up 13% –Water-Management up 5% –Fiber-based Products up 14% •All product lines except Stock-Preparation were up sequentially over Q4 2010 6 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Financial Highlights Q1 2011Q1 2010 Revenues$71.7 million$61.1 million Gross margins 47.6%44.0% Diluted EPS$0.47$0.29 Adjusted EBITDA$10.2 million$6.0 million Adjusted EBITDA/Sales14%10% 7 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Q1 2011 Financial Highlights: Bookings •$84.3 million, up 20% compared to Q1 2010 •Q1 booking performance –Stock-Preparation up 37% –Fluid-Handling up 15% –Water-Management up 15% –Doctoring up 4% –Fiber-based Products up 25% 8 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Quarterly Bookings Trend 9 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Capital Bookings 10 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Parts and Consumables Bookings 11 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Market Review 12 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 North America Paper Industry Trends •Q1 operating rates remained high in Containerboard •Printing & Writing grades continue to be under pressure •Rising energy, freight, and fiber cost •Capital spending up from 2010, energy-driven projects high on project list 13 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 North America Bookings $42.4 million, up 16% compared to Q1 2010 14 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Highlighted Q1 North America Bookings •OCC system upgrade for containerboard producer in the Southeastern U.S. •Steam system rebuild for packaging producer in Ontario, Canada •Multiple doctor systems sold to a leading U.S. steel producer in the Midwest 15 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Europe Paper Industry Trends •Containerboard inventories remained at historically low levels •Pricing remains relatively high •Demand for packaging grades still strong, but could weaken if industrial production or exports soften •Operating rates expected to be negatively impacted by proactive supply side management 16 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 European Bookings $22.7 million, down 9% compared to Q1 2010 17 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Highlighted Q1 European Bookings •Creping blade holders order for six tissue machines from a Europe- based OEM •Steam system and related drying hardware for a corrugated board machine in Finland •Dryer system rebuild and drying equipment for a corrugated board mill in Ukraine 18 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 China Paper Industry Trends •Price movements are mixed due to oversupply and input costs •Demand has weakened, but outlook remains relatively strong •Machine start-ups being “strategically” delayed by a few months •Capacity additions continue to be announced 19 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 China Bookings $16.3 million, up 146% compared to Q1 2010 20 © 2011 Kadant Inc.KAI 1Q11 Business Review - April 28, 2011 Highlighted Q1 China Bookings •Eight stock prep systems orders from
